DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 3 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original claim 3 filed 03/30/2021 is directed to boundary scan testing circuitry comprising the following limitations “wherein the first set of pads is operable in a first state for communicating testing signals to the testing circuitry and is operable in a second state for communicating input/output signals to the functional circuitry” and “wherein the second set of pads are operable in the second state for communicating testing signals to the testing circuitry for testing signals associated in the second state with the first set of pads”.  The current amendment of claim 3 filed 07/18/2022 broadens the scope of original claim 3 filed 03/30/2021 by removing defining limitations that set the scope for the original claim 3 filed 03/30/2021 so that the newly amended claim 3 dramatically falls outside the scope of the originally filed claim 3 that was filed on 03/30/2021.
Since applicant has received an action on the merits for the originally presented invention filed 03/30/2021, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 3 filed 07/18/2022 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The Examiner would like to point out that the subject matter of claim 3 filed 07/18/2022 contains linking subject matter to the originally filed claim 3 that was filed on 03/30/2021. As per MPEP 808, withdrawn claim 3 filed 07/18/2022 must be amended to comprise all the limitations of originally filed claim 3 that was filed on 03/30/2020 so that it can be considered for rejoinder at a later time when claim 3 filed 03/30/2020 is amended to become allowable.  For that reason, claim 3 filed 03/30/2020 must be reinstated by deleting claim 3 filed 07/18/2022 and replacing claim 3 filed 07/18/22 with at least the original claim 3 filed 03/30/2020 or an amended version of claim 3 filed 03/30/2020 that includes all the limitations of the originally filed claim 3 filed 03/30/2020.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Newly submitted claim 5 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original claim 3 filed 03/30/2021 is directed to boundary scan testing circuitry comprising the following limitations “testing circuitry”, “a boundary scan cell coupling each pad of the first set of pads to the functional circuitry”, “a boundary scan cell coupling each pad of the second set of pads to the testing circuitry, wherein the testing circuitry comprises a configurable scan chain” , “circuitry for configuring the configurable scan chain in the first state so that the first set of pads communicate testing signals that bypass respective scan cells in the configurable scan chain” and “circuitry for configuring the configurable scan chain in the second state so that the second set of pads communicate testing signals that bypass respective scan cells in the configurable scan chain”.  The current amendment of claim 5 filed 07/18/2022 significantly broadens and alters the scope of original claim 5 filed 03/30/2021 by removing defining limitations that set the scope for the original claim 5 filed 03/30/2021 so that the newly amended claim 5 dramatically falls outside the scope of the originally filed claim 5 that was filed on 03/30/2021.
Since applicant has received an action on the merits for the originally presented invention filed 03/30/2021, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 5 filed 07/18/2022 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The Examiner would like to point out that the subject matter of claim 5 filed 07/18/2022 contains linking subject matter to the originally filed claim 5 that was filed on 03/30/2021. As per MPEP 808, withdrawn claim 5 filed 07/18/2022 must be amended to comprise all the limitations of originally filed claim 5 that was filed on 03/30/2020 so that it can be considered for rejoinder at a later time when claim 5 filed 03/30/2020 is amended to become allowable.  For that reason, claim 5 filed 03/30/2020 must be reinstated by deleting claim 5 filed 07/18/2022 and replacing claim 5 filed 07/18/22 with at least the original claim 5 filed 03/30/2020 or an amended version of claim 5 filed 03/30/2020 that includes all the limitations of the originally filed claim 5 filed 03/30/2020.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Newly submitted claim 6 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original claim 6 filed 03/30/2021 is directed to boundary scan testing circuitry comprising the following limitations “testing circuitry”, “a first set of pads, a boundary scan cell coupling each pad of the first set of pads to the functional circuitry”, “a boundary scan cell coupling each pad of the second set of pads to the testing circuitry, wherein the testing circuitry comprises a configurable scan chain comprising a plurality of scan cells, wherein each cell in the plurality of scan cells is associated with a respective pad in one of the first set of pads and the second set of pads, wherein each scan cell in the plurality of scan cells comprises” and “circuitry for blocking serial chain data in the serial register from reaching a pad corresponding to the serial register when the cell is operated for communicating testing signals to the testing circuitry for testing signals associated in the second state with the first set of pads”.  The current amendment of claim 6 filed 07/18/2022 broadens and alters the scope of original claim 6 filed 03/30/2021 by removing defining limitations that set the scope for the original claim 6 filed 03/30/2021 so that the newly amended claim 6 dramatically falls outside the scope of the originally filed claim 6 that was filed on 03/30/2021.
Since applicant has received an action on the merits for the originally presented invention filed 03/30/2021, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 6 filed 07/18/2022 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The Examiner would like to point out that the subject matter of claim 6 filed 07/18/2022 contains linking subject matter to the originally filed claim 6 that was filed on 03/30/2021. As per MPEP 808, withdrawn claim 6 filed 07/18/2022 must be amended to comprise all the limitations of originally filed claim 6 that was filed on 03/30/2020 so that it can be considered for rejoinder at a later time when claim 6 filed 03/30/2020 is amended to become allowable.  For that reason, claim 6 filed 03/30/2020 must be reinstated by deleting claim 6 filed 07/18/2022 and replacing claim 6 filed 07/18/22 with at least the original claim 6 filed 03/30/2020 or an amended version of claim 6 filed 03/30/2020 that includes all the limitations of the originally filed claim 6 filed 03/30/2020.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original claim 3 filed 03/30/2021 is directed to boundary scan testing circuitry comprising the following limitations “a first set of the plurality of pads is operable in a first state for communicating testing signals to the testing circuitry and is operable in a second state for communicating input/output signals to the functional circuitry” and “wherein a second set of the plurality of pads is operable in the second state for communicating testing signals to the testing circuitry for testing signals associated in the second state with the first set of pads”.  The current amendment of claim 15 filed 07/18/2022 significantly broadens and alters the scope of original claim 15 filed 03/30/2021 by removing defining limitations that set the scope for the original claim 15 filed 03/30/2021 so that the newly amended claim 15 dramatically falls outside the scope of the originally filed claim 15 that was filed on 03/30/2021.
Since applicant has received an action on the merits for the originally presented invention filed 03/30/2021, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 filed 07/18/2022 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The Examiner would like to point out that the subject matter of claim 15 filed 07/18/2022 contains linking subject matter to the originally filed claim 15 that was filed on 03/30/2021. As per MPEP 808, withdrawn claim 15 filed 07/18/2022 must be amended to comprise all the limitations of originally filed claim 15 that was filed on 03/30/2020 so that it can be considered for rejoinder at a later time when claim 15 filed 03/30/2020 is amended to become allowable.  For that reason, claim 15 filed 03/30/2020 must be reinstated by deleting claim 15 filed 07/18/2022 and replacing claim 15 filed 07/18/22 with at least the original claim 15 filed 03/30/2020 or an amended version of claim 15 filed 03/30/2020 that includes all the limitations of the originally filed claim 15 filed 03/30/2020.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original claim 16 filed 03/30/2021 is directed to boundary scan testing circuitry comprising the following limitations “a configurable scan chain comprising a plurality of scan cells, wherein each cell in the plurality of scan cells is associated with a respective pad in one of the plurality of pads” and “circuitry for configuring the configurable scan chain in the second state so that a second set of the plurality of pads communicate testing signals that bypass respective scan cells in the configurable scan chain and are for testing boundary cells connected in the second state to respective pads in the first set of pads”.  The current amendment of claim 16 filed 07/18/2022 significantly broadens and alters the scope of original claim 16 filed 03/30/2021 by removing defining limitations that set the scope for the original claim 16 filed 03/30/2021 so that the newly amended claim 5 dramatically falls outside the scope of the originally filed claim 16 that was filed on 03/30/2021.
Since applicant has received an action on the merits for the originally presented invention filed 03/30/2021, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 filed 07/18/2022 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The Examiner would like to point out that the subject matter of claim 16 filed 07/18/2022 contains linking subject matter to the originally filed claim 16 that was filed on 03/30/2021. As per MPEP 808, withdrawn claim 16 filed 07/18/2022 must be amended to comprise all the limitations of originally filed claim 16 that was filed on 03/30/2020 so that it can be considered for rejoinder at a later time when claim 16 filed 03/30/2020 is amended to become allowable.  For that reason, claim 16 filed 03/30/2020 must be reinstated by deleting claim 16 filed 07/18/2022 and replacing claim 16 filed 07/18/22 with at least the original claim 16 filed 03/30/2020 or an amended version of claim 16 filed 03/30/2020 that includes all the limitations of the originally filed claim 16 filed 03/30/2020.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Newly submitted claim 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original claim 17 filed 03/30/2021 is directed to boundary scan testing circuitry comprising the following limitations “functional circuitry”, “testing circuitry”, “a plurality of pads, a boundary scan cell coupling each pad of the plurality of pads to one of the functional circuitry and the testing circuitry, wherein the testing circuitry comprises” and “when the cell is operated for communicating testing signals to the testing circuitry for testing signals associated in the second state with a first set of the plurality of pads”.  The current amendment of claim 17 filed 07/18/2022 significantly broadens and alters the scope of original claim 17 filed 03/30/2021 by removing defining limitations that set the scope for the original claim 17 filed 03/30/2021 so that the newly amended claim 5 dramatically falls outside the scope of the originally filed claim 17 that was filed on 03/30/2021.
Since applicant has received an action on the merits for the originally presented invention filed 03/30/2021, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 filed 07/18/2022 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The Examiner would like to point out that the subject matter of claim 17 filed 07/18/2022 contains linking subject matter to the originally filed claim 17 that was filed on 03/30/2021. As per MPEP 808, withdrawn claim 17 filed 07/18/2022 must be amended to comprise all the limitations of originally filed claim 17 that was filed on 03/30/2020 so that it can be considered for rejoinder at a later time when claim 17 filed 03/30/2020 is amended to become allowable.  For that reason, claim 17 filed 03/30/2020 must be reinstated by deleting claim 17 filed 07/18/2022 and replacing claim 17 filed 07/18/22 with at least the original claim 17 filed 03/30/2020 or an amended version of claim 17 filed 03/30/2020 that includes all the limitations of the originally filed claim 17 filed 03/30/2020.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Double Patenting
Note: Claims 3, 5-6 and 15-17 filed 07/18/2022 have been withdrawn from consideration.  However, since claims 3, 5-6 and 15-17 filed 03/30/2021 have linking limitations to respective claims 3, 5-6 and 15-17 filed 07/18/2022; claims 3, 5-6 and 15-17 filed 03/30/2021 must be reinstated by deleting claims 3, 5-6 and 15-17 filed 07/18/22 and; either, replacing claims 3, 5-6 and 15-17 filed 07/18/22 with originally filed claims 3-5-6 and 15-17 filed 03/30/2021 or replacing them with amendments to claims 3, 5-6 and 15-17 filed 03/30/2021 that include all the limitations of originally filed claims 3, 5-6 and 15-17 that were filed on 03/30/2021.  The rejections of claims 3, 5-6 and 15-17, below are provided in advance of a reinstatement of raising filed claims 3, 5-6 and 15-17 filed 03/30/2021; strictly for the purpose of the advancing prosecution.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim(s) 3, 5-6, 15—17 filed 03/30/2021 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. US 10983161 B2. This is a statutory double patenting rejection.  Claims 1-17 are identical to respective claims 1-17 in prior U.S. Patent No. US 10983161 B2.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10983161 B2. The claims at issue are identical; hence, they are not patentably distinct from each other.
As per claim 1:
Claim 3 in U.S. Patent No. US 10983161 B2 (since claim 3 inherits all the limitations of claim 1, teaches every limitation in the current claim 1 filed 07/18/2022 and the current application replacing the “scan cells” taught in claim 3 in U.S. Patent No. US 10983161 B2 with the term “boundary scan cells”.
The Examiner would like to point out that 1 of the most important users in Prior Art of “scan cells” is for boundary scan testing techniques in any boundary scan path. The Examiner would like to point out that it is typical to call the scan cells used in a “boundary scan path” for boundary scan testing techniques: “boundary scan cells”.  See Abstract in Huang (US 5,477,545 A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine claim 3 in U.S. Patent No. US 10983161 B2 with the teachings of Huang by replacing “scan cells” recited in claim 3 in U.S. Patent No. US 10983161 B2 with “boundary scan cells” taught in Huang.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that replacing “scan cells” recited in claim 3 in U.S. Patent No. US 10983161 B2 with “boundary scan cells” taught in Huang would have provided circuitry necessary for boundary scan testing techniques (see Abstract in Huang).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112